DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on September 23, 2021. Claims 1 and 15 are amended, and presents arguments, is hereby acknowledged. Claims 1-3, 5-17 and 19-20 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2021 has been entered.
Response to Arguments
Applicant's arguments filed on September 23, 2021 have been fully considered. 
Applicant argues in its Argument that cited arts fail to teach limitations of the independent Claims.  
Examiner replies: In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or 
During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. See MPEP § 2111. Further, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP § 2145(VI).
It is noted that the interpretation of 1st, 2nd, 3rd and 4th biometric info are merely two set of biometric info located in different spaces, i.e. one taken with a device, and one stored in a terminal device, which forms 1st, 2nd, 3rd and 4th biometric info. Authentication is performed based on two set of biometric info. Two set of biometric info can be different (e.g. Claim 1) or the same (e.g. Claim 3). 
Henderson teaches in Fig. 4 that a biometric data set consists of multiple templates, each with unique differentiating characteristics; Fig. 3 and [0014]-[0017] provides a dual authentication process using two devices (client device and host/server), client device collect two set of templates, A and B (i.e. 1st and 3rd info), from a user, and transfer the template B to the host/server.  In the case of the biometric template B matches with stored template B info (2nd info in registration or in prior) in the host/server, the host/server transmits biometric template A (4th info) back to the client device for further match in the client device with the previous collected template A (3rd 
Ashenfelter teaches in Fig. 3 illustrates server side (i.e. Terminal) registration process where two biometric info are obtained for the same registered person, and stored at the server; Fig. 4 illustrates authentication operation that receives (acquiring) the 1st biometric info, compares with stored to identify individual, uses the individual info to obtain the 2nd biometric info, and compares the 2nd biometric info with stored, therefore two step authentication with two different biometric info; Figs. 4-6 and Col. 7 line 33 – Col. 10 line 25, two sub-information of the two biometric info are used for authentication of connection, where the 2nd biometric info maybe the same type (i.e. sub-info from the same type e.g. ECG) or different type (e.g. 1st sub-info is ECG and 2nd sub-info is from fingerprint); for a ECG type biometric info, there are multiple sub-information, e.g. P,Q,R,S,T waves and P-R interval and etc.; Fig. 4 and Col. 9 lines 38-53: a continuous authentication process to ensure that the user is the user be authenticated, which implies that a biometric info needs to collected, transmitted, and authenticated at least within a predetermined time interval; Under the BRI, when Singh’s 1st device 102 acquire biometric info and transmit the biometric info and connection request to a 2nd device 104, the transmission is done within a certain time from an instant of acquiring, whether it is instant after acquisition or wait for a period of time.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130005266 A1 (Hereinafter Singh), in view of US 20070016777 A1 (Hereinafter Henderson) and in further view of US 9595143 B1 (Ashenfelter).
Regarding Claims 1, 9, and 15, Singh teaches:
A method of operating an electronic device, the method comprising: acquiring, first biometric information by sensing a physical contact of a user of the electronic device; transmitting first sub-information of the first biometric information to a terminal within a certain time from an instant of acquiring the first biometric information; acquiring, from the terminal, target sub-information having a different type from the first sub-information of the first biometric information, when first sub-information of second biometric information matches the first sub-information of the first biometric information; when the target sub-information is third sub-information of fourth biometric information having a different type from the first biometric information, comparing third sub-information of the third biometric information with the third sub-information of the fourth biometric information; and based on a comparison result that the third sub-information the 1st device 102 may acquire biometric info and transmit the biometric info and connection requests to a 2nd device 104 in step 716-722. It is noted that the transmitting info within a certain time from acquiring the info is a design choices as one can store the info for later transfer, acquiring and transmitting, or time out if there is no resource to transfer; the 2nd device receives transmitted biometric info, decodes received message on locally collected biometric data, compares received biometric date with locally stored biometric Info (Fig. 8a), and sends request to the device 102 for user confirmation in case of match (Fig. 8B), a two-step authentication and connection process).
Singh does not teaches explicitly on using two sub-information of the two biometric info for paring authentication. However, Ashenfelter teaches (Ashenfelter: Fig. 3 illustrates server side (i.e. Terminal) registration process where two biometric info are obtained for the same registered person, and stored at the server; Fig. 4 illustrates authentication operation that receives (acquiring) the 1st biometric info, compares with stored to identify individual, uses the individual info to obtain the 2nd biometric info, and compares the 2nd biometric info with stored, therefore two achieve authentication with two different biometric info; Figs. 4-6 and Col. 7 line 33 – Col. 10 line 25, two sub-information of the two biometric info are used for authentication of connection, where the 2nd biometric info maybe the same type (i.e. sub-info from the same type e.g. ECG) or different type (e.g. 1st sub-info is ECG and 2nd sub-info is from fingerprint); for a ECG type biometric info, there are multiple sub-information, e.g. P,Q,R,S,T waves and P-R interval and etc.; Fig. 4 and Col. 9 lines 38-53: a continuous authentication process to ensure that the user is the user be authenticated, which implies that a biometric info needs to collected, transmitted, and authenticated at least within a predetermined time interval; Under the BRI, when Singh’s 1st device 102 acquire biometric info and transmit the biometric indo and connection request to a 2nd device 104, the transmission is done within a certain time from an instant of acquiring, whether it is instant after acquisition or wait for a period of time; Under the BRI, when Singh’s 1st device 102 acquire biometric info and transmit the biometric indo and connection request to a 2nd device 104, the transmission is done within a certain time from an instant of acquiring, whether it is instant after acquisition or wait for a period of time).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Singh with using two sub-information of the two biometric info for paring authentication as further taught by Ashenfelter. The advantage of doing so is to provide a mechanism to enable continue authentication by receiving and comparing second biometric authentication to securely identify the individual for accessing restricted network space (Ashenfelter: Abstract).
Singh as modified by Ashenfelter teaches using two-step authentication based on two biometric info for access. Singh as modified by Ashenfelter does not teach explicitly on using the two-step authentication on two devices respectively. However, Henderson teaches (Henderson: Fig. 4, a biometric data set consists of multiple templates, each with unique differentiating characteristics; Fig. 3 and [0014]-[0017] provides a dual authentication process using two devices (client device and host/server), client device collect two set of templates, A and B (i.e. 1st and 3rd info), from a user, and transfer the template B to the host/server.  In the case of the biometric template B matches with stored template B info (2nd info in registration or in prior) in the host/server, the host/server transmits biometric template A (4th info) back to the client device for further match in the client device with the previous collected template A (3rd info) as in steps 312-325; in the case of the client device matches received biometric template A with the biometric template A stored in the client device, a communication is established between two devices. [0012], system configuration supports WAN, LAN, and other wireless communication protocols, and consequently supports request/response protocols in underlined communication standards widely used in WAN and LAN).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Singh with using the two-step authentication on two devices respectively as further taught by Henderson. The advantage of doing so is to provide a biometric based access control system with enhanced security using two layer authentication (Henderson: [0004]-[0005]).
Regarding Claims 2, 10 and 16, Singh as modified teaches all elements of Claims 1, 9 and 15 respectively. Singh as modified further teaches:
The method of claim 1, further comprising: acquiring, third biometric information by sensing the physical contact of the user of the electronic device (Ashenfelter: Fig. 4 : a continuous authentication process to ensure that the user is the user be authenticated, which implies that a biometric info needs to collected, transmitted, and authenticated at least within a predetermined time interval in the duration of accessing, which implies that the two step authentication repeats periodically and the subsequent authentication steps are based on the 3rd and 4th biometric info and behaves the same way as taught in Claim 1).
Regarding Claims 3, 11 and 17, Singh as modified teaches all elements of Claims 1, 9 and 15 respectively. Singh as modified further teaches:
The method of claim 2, further comprising: when the target sub-information is second sub-information of the second biometric information having the same type as the first biometric information. comparing second sub- information of the first biometric information with the second sub-information of the second biometric information acquired from the terminal; and based on a comparison result that the second sub-information of the first biometric information matches the second sub-information of the second biometric information, establishing the pairing with the terminal through the wireless network (Ashenfelter: Fig. 4 and Col. 9 lines 38-53, authentication operation that receives (acquiring) the 1st biometric info, compares with stored to identify individual, uses the individual info to obtain the 2nd biometric info, and compares the 2nd biometric info with stored, therefore two achieve authentication with two different biometric info; Figs. 4-6 and Col. 7 line 33 – Col. 10 line 25, two sub-information of the two biometric info are used for authentication of connection, where the 2nd biometric info maybe the same type (i.e. sub-info from the same type e.g. ECG) or different type (e.g. 1st sub-info is ECG and 2nd sub-info is from fingerprint); for a ECG type biometric info, there are multiple sub-information, e.g. P,Q,R,S,T waves and P-R interval and etc.; a continuous authentication process to ensure that the user is the user be authenticated, which implies that a biometric info needs to collected, transmitted, and authenticated at least within a predetermined time interval in the duration of accessing, which implies that the two step authentication repeats periodically and the subsequent authentication steps are based on the 3rd and 4th biometric info and behaves the same way as taught in Claim 1).
Regarding Claims 5, 13 and 19, Singh as modified teaches all elements of Claims 1, 9 and 15 respectively. Singh as modified further teaches:
The method of claim 1, wherein the first biometric information comprises electrocardiogram information, wherein the second biometric information comprises a same type of information as the first biometric information, wherein the third biometric information comprises fingerprint information, and wherein the fourth biometric information comprises a same type of information as the third biometric information (Ashenfelter: Figs. 4-6 and Col. 7 line 33 – Col. 10 line 25, two sub-information of the two biometric info are used for authentication of connection, where the 2nd biometric info maybe the same type (i.e. sub-info from the same type e.g. ECG) or different type (e.g. 1st sub-info is ECG and 2nd sub-info is from fingerprint; Fig. 4 and Col. 9 lines 38-53: a continuous authentication process to ensure that the user is the user be authenticated, which implies that a biometric info needs to collected, transmitted, and authenticated at least within a predetermined time interval in the duration of accessing, which implies that the two step authentication repeats periodically and the subsequent authentication steps are based on the 3rd and 4th biometric info and behaves the same way as taught in Claim 1); .
Regarding Claims 6, 14 and 20, Singh as modified teaches all elements of Claims 1-2, 9 and 15 respectively. Singh as modified further teaches:
The method of claim 1, wherein the second biometric information and the fourth biometric information comprises a signal acquired at the terminal within the certain time from the instant of acquiring the first biometric information (Ashenfelter: Fig. 4 and Col. 9 lines 38-53: a continuous authentication process to ensure that the user is the user be authenticated, which implies that a biometric info needs to collected, transmitted, and authenticated at least within a predetermined time interval; Singh: [0024], the 2nd biophysical signals are collected from the user at device 104 after received 1st biophysical data from the device 102 to minimize environmental impacts on accuracy of comparison of 1st and 2nd biophysical data).
Regarding Claim 7, Singh as modified teaches all elements of Claim 1. Singh as modified further teaches:
The method of claim 1, wherein the first biometric information is the electrocardiogram information, wherein the sub-information of the first and second biometric information comprises at least one of: amplitude information, duration information, and angle information of respective electrocardiograms (Ashenfelter: Fig. 6, for a ECG type biometric info, there are multiple sub-information, e.g. P,Q,R,S,T waves and P-R interval and etc.).
8, Singh as modified teaches all elements of Claims 1/7. Singh as modified further teaches:
The method of claim 7, wherein the first biometric information comprises the fingerprint information, and wherein the sub-information of the first and second biometric information comprises at least one of pattern information and minutiae information of respective fingerprints (Ashenfelter: Col. 3 lines 22-52, one of biometric info could be fingerprint. It is noted that authentication based on fingerprint may use pattern info or multiple minutiae data).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571)270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649